 
 
II 
110th CONGRESS 1st Session 
S. 1179 
IN THE SENATE OF THE UNITED STATES 
 
April 20, 2007 
Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the financing for Superfund for purposes of cleanup activities with respect to those Superfund sites for which removal and remedial action is estimated to cost more than $50,000,000, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Superfund Equity and Megasite Remediation Act of 2007. 
2.FindingsThe Congress finds the following: 
(1)The Comprehensive Environmental Response, Compensation, and Liability Act of 1980 established a Federal Superfund trust fund for the purpose of hazardous substance removal and remediation at sites across the Nation. 
(2)The release of hazardous substances may threaten and impair public health, the local environment, community infrastructure, the economy, and social well being. 
(3)The Environmental Protection Agency has evaluated more than 45,000 sites and has currently listed 1,086 non-Federal sites on the National Priorities List. 
(4)One in 4 Americans lives within 3 miles of a Superfund site. 
(5)The expiration of the Superfund crude oil, chemical feedstock, and corporate taxes in 1995 has contributed to a funding shortfall and has shifted the burden of cleanup to the general public, which has prevented numerous Superfund sites from receiving new construction funding in fiscal years 2004, 2005, and 2006 and slowed the pace of existing cleanups. 
(6)Delayed and slowed Superfund cleanup actions magnify public health risks and increase total remediation costs. 
(7)Responsible parties or potentially responsible parties would continue to be liable for hazardous releases under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 after reestablishment of Superfund taxes. 
(8)Although costs vary from site to site, costs at some sites are substantial and place a greater demand on the Hazardous Substance Superfund resources to clean up contamination. 
(9)The Environmental Protection Agency generally considers Superfund sites where cleanup costs exceed $50,000,000 to be megasites. 
(10)Megasites typically are among the larger, more complex, and more severely contaminated of sites, presenting the greatest cleanup challenges. As such, megasites are a substantial factor driving future funding needs to clean up hazardous substances under the Superfund program. 
(11)The Environmental Protection Agency commits a large percentage of annual Superfund obligations for long-term ongoing cleanup work at only a few sites. These megasites siphon funding from other Superfund sites and result in construction delays. In fiscal year 2006, 45 percent of funds for Superfund construction and post-construction activities went to only 14 sites. 
(12)As more megasites move beyond the analysis and design phase into actual construction, funding needs for these sites will increase. The average annual cost per megasite is projected to be at least $140,000,000. 
(13)Megasites differ from non-megasites in that they require more resources over the long term to address complexities associated with developing remedies and cleaning up contamination that can cover many square miles and may involve multiple communities, responsible parties, Indian Tribes, or States. 
(14)For some megasites there is no ascertainable final remedy because remediation may involve decades of sequential actions, and institutional controls may be required in perpetuity. According to the Environmental Protection Agency, more than half of the mining sites currently listed on the National Priorities List will require operation and maintenance in perpetuity. 
(15)Responsible parties may not be able to fund megasite remediation activities that are anticipated to last for decades or longer. The lack of a dedicated revenue stream raises serious concerns about how a remediation program expected to last for decades, if not centuries, can be successfully implemented. 
(16)At megasites with no viable responsible parties, the Federal Government pays 90 percent of the construction costs, with the State paying the other 10 percent. Once construction is completed, the State is solely responsible for paying all operation and maintenance costs, a time frame that for many megasites may extend in perpetuity. 
3.Superfund taxes 
(a)Permanent extension 
(1)Excise taxesSection 4611(e) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(e)Application of hazardous substance Superfund financing rate 
(1)In generalExcept as provided in paragraph (2), the Hazardous Substance Superfund financing rate under this section shall apply after December 31, 1986, and before January 1, 1996, and after the date of the enactment of the Superfund Equity and Megasite Remediation Act of 2007 or if later, the date which is 30 days after the last day of any calendar quarter for which the Secretary estimates that, as of the close of that quarter, the unobligated balance in the Hazardous Substance Superfund is less than $5,700,000,000. 
(2)No tax if unobligated balance in Fund exceeds $5,700,000,000The Hazardous Substance Superfund financing rate shall not apply during a calendar quarter if the Secretary estimates that, as of the close of the preceding calendar quarter, the unobligated balance in the Hazardous Substance Superfund exceeds $5,700,000,000. . 
(2)Corporate environmental income taxSection 59A(e) of such Code is amended to read as follows: 
 
(e)Application of tax 
(1)In generalExcept as provided in paragraph (2), the tax imposed by this section shall apply to taxable years beginning after December 31, 1986, and before January 1, 1996, and to taxable years beginning after the date of the enactment of the Superfund Equity and Megasite Remediation Act of 2007 or if later, the date which is 30 days after the last day of any calendar quarter for which the Secretary estimates that, as of the close of that quarter, the unobligated balance in the Hazardous Substance Superfund is less than $5,700,000,000. 
(2)No tax if unobligated balance in Fund exceeds $5,700,000,000The tax imposed by this section shall not apply during a calendar quarter if the Secretary estimates that, as of the close of the preceding calendar quarter, the unobligated balance in the Hazardous Substance Superfund exceeds $5,700,000,000. . 
(3)Technical amendments 
(A)Section 4611(b) of such Code is amended— 
(i)by striking or exported from in paragraph (1)(A), 
(ii)by striking or exportation in paragraph (1)(B), and 
(iii)by striking and exportation in the heading. 
(B)Section 4611(d)(3) of such Code is amended— 
(i)by striking or exporting the crude oil, as the case may be in the text and inserting the crude oil, and 
(ii)by striking or exports in the heading. 
(b)Temporary tax increase for cleanup of certain Superfund sites 
(1)In generalSubsection (c) of section 4611 of such Code is amended by adding at the end the following new paragraph: 
 
(3)Temporary rate increase to fund cleanup of certain Superfund sitesDuring the period beginning on January 1, 2008, and ending on December 31, 2012, the rate of tax specified by subparagraph (A) of paragraph (2) shall be increased by the amount equal to 50 percent of such rate. . 
(2)Certain chemicals and imported substancesSection 4661 of such Code (relating to imposition of tax on certain chemicals) is amended by adding at the end the following: 
 
(d)Temporary increase To fund cleanup of certain Superfund sitesDuring the period beginning on January 1, 2008, and ending on December 31, 2012, each amount of tax per ton with respect to a substance specified in subsection (b) shall be increased by an amount equal to 50 percent of such amount. . 
(3)Temporary increase in corporate environmental income tax cleanup of certain Superfund sitesSubsection (a) of section 59A of such Code (relating to imposition of tax) is amended by adding at the end the following flush sentence: In the case of taxable years beginning on or after January 1, 2008, and ending on or before December 31, 2012, the preceding sentence shall be applied by substituting 0.18 percent for 0.12 percent.. 
(4)Separate accounting for cleanup fundsSection 9507 of such Code (relating to Hazardous Substance Superfund) is amended by adding at the end the following new subsection: 
 
(f)Establishment of megasites and high risk sites cleanup account 
(1)Creation of accountThere is established in the Hazardous Substance Superfund a separate account to be known as the Megasites and High Risk Sites Cleanup Account consisting of such amounts as may be transferred or credited to the Megasites and High Risk Sites Cleanup Account as provided in this subsection or section 9602(b). 
(2)Transfers to accountThe Secretary shall transfer to the Megasites and High Risk Sites Cleanup Account from the amounts appropriated to Superfund under subsection (b) amounts equal to— 
(A)the increase in the tax imposed under section 59A by reason of the last sentence of subsection (a) thereof, 
(B)the increase in the tax imposed under section 4611(c) by reason of paragraph (3) thereof, 
(C)the increase in the tax imposed under section 4661 by reason of subsection (d) thereof, and 
(D)the increase in the tax imposed under section 4671 by reason of the increase in tax under section 4661(d). 
(3)Expenditures from accountAmounts in the Megasites and High Risk Sites Cleanup Account shall be available, as provided by appropriation Acts, for making expenditures in accordance with section 4 of the Superfund Equity and Megasite Remediation Act of 2007. 
(4)Reversion of unexpended fundsAmounts remaining in the Megasites and High Risk Sites Cleanup Account shall revert to the Hazardous Substance Superfund on the date which is the later of— 
(A)December 31, 2013, or 
(B)the date as of which the Administrator of the Environmental Protection Agency makes the determination under section 4 of such Act. . 
(c)Effective dates 
(1)Excise taxesThe amendments made by subsections (a) (other than paragraph (2) thereof) and (b) (other than paragraph (3) thereof shall take effect on the date of the enactment of this Act. 
(2)Income taxThe amendments made by subsections (a)(2) and (b)(3) shall apply to taxable years beginning after the date of the enactment of this Act. 
4.Expenditures from trust fundAmounts in the Megasites Cleanup and High Risk Sites Account established under section 9507(f) of the Internal Revenue Code of 1986 shall be used only for making expenditures in accordance with such section 9507(f) with respect to any site on the National Priorities List under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (“Superfund”)— 
(1)at which response is cumulatively estimated by the Administrator of the Environmental Protection Agency to cost more than $50,000,000, or 
(2)the Administrator has designated as presenting high health risks, including sites where hazardous substance exposure to humans remains uncontrolled, until such time as the Administrator determines by rule that no response actions are necessary to protect human health and the environment with respect to such sites. Before initiating a rulemaking under this section, the Administrator shall notify the Congress of the intention to initiate the rulemaking.
5.Annual reports to Congress 
(a)In generalThe Administrator of the Environmental Protection Agency shall submit to the Congress each year, not later than 45 days after the date on which the President submits to the Congress the budget for a fiscal year, a report on the progress of response actions funded by the Hazardous Substance Superfund with respect to each non-Federal site placed on the National Priorities List. 
(b)Contents of reportEach such report shall include, with respect to response actions at each site, the following: 
(1)A statement of the number of sites at which a hazardous substance has been identified. 
(2)A statement of the status of response actions proposed for or initiated at each site. 
(3)A statement of the total cost estimated for such response actions at each site. 
(4)A statement of the amount of funds obligated by the Administrator for such response actions at each site, and the progress made in implementing the response actions at each site during the fiscal year preceding the year in which the report is submitted, including an explanation of— 
(A)any cost overruns for such response actions, if the amount of funds obligated for those response actions exceeds the estimated cost for those response actions by the greater of 15 percent of the estimated cost or $10,000,000; and 
(B)any deviation in the schedule of more than 180 days for such response actions at each site. 
(5)A statement of the amount of funds allocated by the Administrator for, and the anticipated progress in implementing, such response actions during the fiscal year in which the report is submitted. 
(6)A statement of the amount of funds requested for such response actions for the 5 fiscal years following the fiscal year in which the report is submitted, and the anticipated progress in implementing such response actions for the fiscal year for which the budget is submitted. 
(7)A statement of the total costs incurred for such response actions as of the date of the submission of the report. 
(8)A statement of the estimated cost of completing all response actions required with respect to each site, including, where relevant, the estimated cost of such activities in each of the 5 fiscal years following the fiscal year in which the report is submitted. 
(9)A statement of the estimated schedule for completing all response actions at each site. 
(10)A statement of the activities, if any, including expenditures for grants awarded to communities for technical assistance. 
 
